Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 24, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161262(52)(53)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  JODY POHLMAN,                                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
           Plaintiff-Appellant,                                                                        Megan K. Cavanagh,
                                                                    SC: 161262                                          Justices

  v                                                                 COA: 344121
                                                                    Oakland CC: 2017-853588-DO
  JAMES G. POHLMAN,
             Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of the Alternative Dispute Resolution
  Section of the State Bar of Michigan to file a brief amicus curiae is GRANTED. The
  amicus brief submitted on September 23, 2020 is accepted for filing. The motion to delay
  consideration of the application until the amicus brief could be filed is DENIED as moot.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 24, 2020

                                                                               Clerk